 1   Dean M. Harvey (SBN 250298)
     Katherine Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
     Yaman Salahi (SBN 288752)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   agitlin@lchb.com
     ysalahi@lchb.com
 7
     Interim Class Counsel
 8

 9                                UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11                                   SAN FRANCISCO DIVISION

12                                              Case No. 3:19-CV-000717-JST
13                                              CLASS ACTION
      IN RE CALIFORNIA BAIL BOND                PLAINTIFFS’ MOTION FOR LEAVE TO
14    ANTITRUST LITIGATION                      FILE MOTION FOR
                                                RECONSIDERATION OF COURT’S
15                                              ORDER RE BILLING RATES FOR
      This Document Relates To:                 CONTRACT ATTORNEYS [DKT. 44]
16
                                                Local Rule 7-9
17
      ALL ACTIONS                               Judge:            The Honorable Jon S. Tigar
18

19

20

21

22

23

24

25

26

27

28
                                                         PLAINTIFFS’ MOTION FOR LEAVE TO FILE MOTION
     1736975.2                                                                  FOR RECONSIDERATION
                                                                                     3:19-CV-000717-JST
 1               Pursuant to Local Civil Rule 7-9, Plaintiffs Shonetta Crain and Kira Serna respectfully
 2   request leave to file a motion for reconsideration regarding one aspect of the Court’s June 6, 2019
 3   order: the requirement that “contract attorneys will be billed only at the rates actually paid to and
 4   received by such attorneys, without mark-up.” Dkt. 44 at 4. Defendants have informed Plaintiffs
 5   that they take no position on this motion for leave or the proposed motion for reconsideration.
 6               As explained in the proposed motion (attached hereto), reconsideration is appropriate here
 7   because the Court’s directive regarding billing of contract attorney time runs contrary to a long
 8   line of Supreme Court and appellate authority—and the uniform practice of Judges in this
 9   District—that attorney time should be billed based upon prevailing market rates. The Court cited
10   to no legal authority in support of the requirement, and Plaintiffs could find none. To the
11   contrary, relevant authority uniformly rejects the Court’s requirement, including the exemplar
12   guidelines to which the Court referred (Dkt. 44 at 4). See In re Chrysler-Dodge-Jeep Ecodiesel
13   Mktg., Sales Practices, & Prod. Liab. Litig., Case No. 3:17-md-02777-EMC, Dkt. 181 at 9 (in
14   billing and expense protocol for class action, permitting the use of “junior associates, contract,
15   and staff attorneys” for document review-related tasks, and providing that “[l]awyers who
16   perform initial document analysis and coding will be billed at an hourly rate consistent with the
17   market rate for junior associates”). Later, Judge Chen granted an attorneys’ fee award including
18   contract attorney time in the lodestar at a market rate. Id., Dkt. 561.
19               The requirement is also impractical. If left unchanged, the Court’s order would require
20   Plaintiffs to bill contract attorney time below cost, because overhead expenses and agency fees
21   are involved in contract attorney work over and above the rates paid to and received by those
22   attorneys. The rule would thus only discourage efficient case staffing.
23               Reconsideration is also warranted because the Court adopted the requirement without
24   notice to the parties, an opportunity for briefing to receive relevant facts or law, and without an
25   opportunity to be heard.
26               The requirements of Local Civil Rule 7-9 for leave to file a motion for reconsideration are
27   met. Plaintiffs have been diligent in bringing this motion and filed it along with their proposed
28   attorney’s fee guidelines. Interim Class Counsel have had no opportunity to present the Court
                                                                    PLAINTIFFS’ MOTION FOR LEAVE TO FILE MOTION
     1736975.2                                          -1-                                FOR RECONSIDERATION
                                                                                                3:19-CV-000717-JST
 1   with facts or law relevant to the Court’s decision. Thus, “a material difference in fact or law
 2   exists from that which was presented to the Court before entry of the interlocutory order for
 3   which reconsideration is sought.” Local Civ. R. 7-9(b)(1). These additional facts and law are
 4   summarized in Plaintiffs’ proposed motion for reconsideration.
 5               For these reasons, Plaintiffs respectfully request that the Court (1) grant leave to file the
 6   attached motion for reconsideration, (2) deem the proposed motion filed, and (3) schedule oral
 7   argument on the matter if the Court is inclined to deny the requested relief.
 8   Dated: June 18, 2019                   Respectfully submitted,
 9
                                           /s/ Dean M. Harvey           __
10                                         Dean M. Harvey (SBN 250298)
                                           Katherine Lubin (SBN 259826)
11                                         Adam Gitlin (SBN 317047)
                                           Yaman Salahi (SBN 288752)
12                                         LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                           275 Battery Street, 29th Floor
13                                         San Francisco, CA 94111
                                           Telephone: (415) 956-1000
14                                         dharvey@lchb.com
                                           kbenson@lchb.com
15                                         agitlin@lchb.com
                                           ysalahi@lchb.com
16
                                           Interim Class Counsel
17

18

19

20

21

22

23

24

25

26

27

28
                                                                      PLAINTIFFS’ MOTION FOR LEAVE TO FILE MOTION
     1736975.2                                            -2-                                FOR RECONSIDERATION
                                                                                                  3:19-CV-000717-JST
 1                                        CERTIFICATE OF SERVICE
 2               I hereby certify that on June 18, 2019, I caused the foregoing to be electronically filed and

 3   served with the Clerk of the Court using the CM/ECF system to all parties of record.

 4

 5   DATED: June 18, 2019                     /s/ Dean M. Harvey
                                              DEAN M. HARVEY
 6
                                              LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     PLAINTIFFS’ MOTION FOR LEAVE TO FILE MOTION
     1736975.2                                           -3-                                FOR RECONSIDERATION
                                                                                                 3:19-CV-000717-JST
